DETAILED ACTION
This action is in response to the application filed 10/29/2021. Claims 21-40 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-26, 28-34, 36-37 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 and 14-17 of U.S. Patent No. 11,163,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘688 patent discloses all of the limitations of the claims as shown in the tables below.
Regarding Independent claim 21:
Instant Application
U.S. Patent No. 11,163,688
A cache comprising: a control unit configured to:
(Claim 1) A system comprising: a probe filter; and a cache; wherein the system is configured to:
apply a first insertion policy to a first portion of a cache memory, responsive to a hit rate of a second portion of the cache memory meeting a threshold;  and apply a second insertion policy to the first portion, responsive to the hit rate of the second portion not meeting the threshold.
(Claim 1) apply a first insertion policy for a first portion of the cache and monitor a hit rate of the first portion; and apply a second insertion policy for a second portion of the cache, wherein the second insertion policy is selected based on a comparison of the hit rate of the first portion to a second threshold.	

(Claim 2) The system as recited in claim 1, wherein the second insertion policy is a bypass policy if the hit rate is less than the second threshold.
(Claim 3) The system as recited in claim 1, wherein the second insertion policy is a non-bypass policy if the hit rate is greater than or equal to the second threshold.



The Examiner respectfully notes that Claim 2 of the ‘688 patent discloses the claimed elements of comparing a hit rate to a threshold and applying a second insertion policy, responsive to the hit rate of the second portion not meeting the threshold, but does not explicitly disclose applying a first insertion policy to a first portion of a cache memory, responsive to a hit rate of a second portion of the cache memory meeting a threshold. However as shown in the table above, Claim 3 of the ‘688 patent discloses applying a first insertion policy, responsive to a hit rate of a second portion of the cache memory meeting a threshold. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of claim 3 to the teachings of claim 2 to arrive at the claimed cache of the instant application that utilizes different cache policies based on a hit rate to improve the efficiency of the system.

Regarding Dependent claims 22-28 :
Instant Application
U.S. Patent No. 11,163,688 
22. The cache as recited in claim 21, wherein the control unit is configured to monitor a hit rate of the first portion of the cache memory.
(Claim 1) monitor a hit rate of the first portion
23. The cache as recited in claim 22, wherein the control unit is configured to partition the cache memory into at least the first portion and the second portion.
(Claim 1) partition the cache into two portions
24. The cache as recited in claim 23, wherein the control unit is configured to partition the cache memory based at least in part on evictions of data from the cache memory.
(Claim 1)  responsive to the recall probe rate being greater than a first threshold, partition the cache into two portions;
25. The cache as recited in claim 24, wherein the evictions are determined based in part on recall probes.
(Claim 1)  responsive to the recall probe rate being greater than a first threshold, partition the cache into two portions;
26. The cache as recited in claim 21, wherein the first insertion policy is a non- bypass policy, and the second insertion policy is a bypass policy.
(Claim 2) The system as recited in claim 1, wherein the second insertion policy is a bypass policy if the hit rate is less than the second threshold.
(Claim 3) The system as recited in claim 1, wherein the second insertion policy is a non-bypass policy if the hit rate is greater than or equal to the second threshold.

28. The cache as recited in claim 21, wherein the cache memory is shared by two or more processor cores.
(Claim 7) The system as recited in claim 1, wherein the cache is shared by two or more processor cores.


Regarding Independent claim 29:
Instant Application
U.S. Patent No. 11,163,688 Claim 13
A method comprising: applying a first insertion policy to a first portion of a cache memory, responsive to a hit rate of a second portion of a cache memory meeting a threshold; and applying a second insertion policy to the first portion, responsive to the hit rate of the second portion not meeting the threshold.
(Claim 8) A method comprising:… applying a first insertion policy for a first portion of the cache and monitoring a hit rate of the first portion; and applying a second insertion policy for a second portion of the cache, wherein the second insertion policy is selected based on a comparison of the hit rate of the first portion to a second threshold.

(Claim 9) The method as recited in claim 8, wherein the second insertion policy is a bypass policy if the hit rate is less than the second threshold.

(Claim 10) The method as recited in claim 8, wherein the second insertion policy is a non-bypass policy if the hit rate is greater than or equal to the second threshold.


The Examiner respectfully notes that Claim 9 of the ‘688 patent discloses the claimed elements of comparing a hit rate to a threshold and applying a second insertion policy, responsive to the hit rate of the second portion not meeting the threshold, but does not explicitly disclose applying a first insertion policy to a first portion of a cache memory, responsive to a hit rate of a second portion of the cache memory meeting a threshold. However as shown in the table above, Claim 10 of the ‘688 patent discloses applying a first insertion policy, responsive to a hit rate of a second portion of the cache memory meeting a threshold. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of claim 10 to the teachings of claim 9 to arrive at the claimed method of the instant application that utilizes different cache policies based on a hit rate to improve the efficiency of the system.

Regarding Dependent claims 30-36 :
Instant Application
U.S. Patent No. 11,163,688 
30. The method as recited in claim 29, further comprising monitoring a hit rate of the first portion of the cache memory.
(Claim 8) monitoring a hit rate of the first portion
31. The method as recited in claim 30, further comprising partitioning the cache memory into at least the first portion and the second portion.
(Claim 8) responsive to the recall probe rate being greater than a first threshold, partitioning the cache into two portions
32. The method as recited in claim 31, further comprising partitioning the cache memory based at least in part on detecting evictions of data from the cache memory.
(Claim 8) responsive to the recall probe rate being greater than a first threshold, partitioning the cache into two portions cache, and the one or more interconnects.
33. The method as recited in claim 32, further comprising identifying the evictions based in part on recall probes.
(Claim 8) responsive to the recall probe rate being greater than a first threshold, partitioning the cache into two portions
34. The method as recited in claim 29, wherein the first insertion policy is a non- bypass policy, and the second insertion policy is a bypass policy.
(Claim 9) The method as recited in claim 8, wherein the second insertion policy is a bypass policy if the hit rate is less than the second threshold.

(Claim 10) The method as recited in claim 8, wherein the second insertion policy is a non-bypass policy if the hit rate is greater than or equal to the second threshold.
36. The method as recited in claim 29, wherein the cache memory is shared by two or more processor cores.
(Claim 14) The method as recited in claim 8, wherein the cache is shared by two or more processor cores.


Regarding Independent claim 37:
Instant Application
U.S. Patent No. 11,163,688 Claim 13
An apparatus comprising: a cache shared by a plurality of processors; a probe filter; a control unit configured to:
(Claim 15) An apparatus comprising: a processing node comprising a cache hierarchy, wherein the cache hierarchy comprises a given cache shared by a plurality of processor cores; a memory; a memory controller coupled to the memory; and a probe filter coupled to the memory controller;
apply a first insertion policy to a first portion of the cache, responsive to a hit rate of a second portion of the cache meeting a threshold; and apply a second insertion policy to the first portion, responsive to the hit rate of the second portion not meeting the threshold.
(Claim 15) apply a first insertion policy for a first portion of the given cache and monitor a hit rate of the first portion; and apply a second insertion policy for a second portion of the cache, wherein the second insertion policy is selected based on a comparison of the hit rate of the first portion to a second threshold.

(Claim 16) The apparatus as recited in claim 15, wherein the second insertion policy is a bypass policy if the hit rate is less than the second threshold.
(Claim 17) The apparatus as recited in claim 15, wherein the second insertion policy is a non-bypass policy if the hit rate is greater than or equal to the second threshold.



The Examiner respectfully notes that Claim 16 of the ‘688 patent discloses the claimed elements of comparing a hit rate to a threshold and applying a second insertion policy, responsive to the hit rate of the second portion not meeting the threshold, but does not explicitly disclose applying a first insertion policy to a first portion of a cache memory, responsive to a hit rate of a second portion of the cache memory meeting a threshold. However as shown in the table above, Claim 17 of the ‘688 patent discloses applying a first insertion policy, responsive to a hit rate of a second portion of the cache memory meeting a threshold. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of claim 17 to the teachings of claim 16 to arrive at the claimed apparatus of the instant application that utilizes different cache policies based on a hit rate to improve the efficiency of the system.
Regarding Dependent claim 40:
Instant Application
U.S. Patent No. 11,163,688 
40. (New) The apparatus as recited in claim 37, wherein the first insertion policy is a non- bypass policy, and the second insertion policy is a bypass policy.
(Claim 16) The apparatus as recited in claim 15, wherein the second insertion policy is a bypass policy if the hit rate is less than the second threshold.
(Claim 17) The apparatus as recited in claim 15, wherein the second insertion policy is a non-bypass policy if the hit rate is greater than or equal to the second threshold.


Claims 27 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,163,688 in view of Esser et al. (US PGPUB No US 2018/0060238 A1)(hereafter referred to as Esser). 
Regarding claim 27, U.S. Patent No. 11,163,688 discloses all of the elements of claim 21 as shown in the discussion above. U.S. Patent No. 11,163,688 does not disclose:
wherein control unit is configured to create partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters. 
However Esser discloses:
wherein control unit is configured to create partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters (Esser discloses that the cache partitioning can be based on the rate of evictions of cache data lines (classification of cache traffic) or based off of the age of cache lines (classification of cache traffic comprising data lines) [0014])
The disclosures by U.S. Patent No. 11,163,688 and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent No. 11,163,688 and Esser before them, to modify the teachings of U.S. Patent No. 11,163,688 to include the teachings of Esser as Esser discloses that dynamically adding and removing cache partitions based on cache line age or eviction rate can improve power management in a device by managing leakage power attributable to a cache memory. Esser: [0011]

Regarding Claim 35, U.S. Patent No. 11,163,688 discloses all of the elements of claim 29 as shown in the discussion above. U.S. Patent No. 11,163,688 does not disclose:
further comprising creating partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters 
However Esser discloses:
further comprising creating partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters (Esser discloses that the cache partitioning can be based on the rate of evictions of cache data lines (classification of cache traffic) or based off of the age of cache lines (classification of cache traffic comprising data lines) [0014])
The disclosures by U.S. Patent No. 11,163,688 and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent No. 11,163,688 and Esser before them, to modify the teachings of U.S. Patent No. 11,163,688 to include the teachings of Esser as Esser discloses that dynamically adding and removing cache partitions based on cache line age or eviction rate can improve power management in a device by managing leakage power attributable to a cache memory. Esser: [0011]

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,163,688 in view of Olarig et al. (US PGPUB No US 2003/0065886 A1)(hereafter referred to as Olarig). 
Regarding claim 38, U.S. Patent No. 11,163,688 discloses all of the elements of claim 37 as shown in the discussion above. U.S. Patent No. 11,163,688 does not disclose:
wherein the control unit is configured to partition the cache into at least the first portion and the second portion responsive to a message from the probe filter 
However Olarig discloses:
wherein the control unit is configured to partition the cache into at least the first portion and the second portion responsive to a message from the probe filter (Olarig discloses a cache controller comprising a filter that tracks a moving hit count of a cache partition [0024] If the count exceeds a threshold a message is sent with the identity of the partition to have the partition expanded (i.e. original partition is first portion and expanded size is the second portion) [0025])
The disclosures by U.S. Patent No. 11,163,688 and Olarig are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of U.S. Patent No. 11,163,688 and Olarig before them, to modify the teachings of U.S. Patent No. 11,163,688 to include the teachings of Olarig as Olarig discloses that adding a second portion to a cache can improve the latency in a system by reducing cache thrashing. Olarig: [0010]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26, 28-30, 34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al. (US PGPUB No US 2006/0075192 A1)(hereafter referred to as Golden) in view of Lin et al. (US PGPUB No US 2017/0300427 A1)(hereafter referred to as Lin).
Regarding Claim 21, Golden teaches:
A cache comprising: a control unit (Cache monitor unit [0041]) configured to: apply a first insertion policy to a first portion of a cache memory, responsive to a hit rate of a second portion of the cache memory meeting a threshold (Cache monitor unit monitors the utilization of the L3 cache (second portion) [0041] Utilization can be the frequency the cache is being accessed or any other mechanism can be employed to determine the cache utilization [0032]. While the L3 cache is being monitored and remains above the lower threshold value a subset of blocks of the L3 cache are enabled (first portion) and available for data storage (i.e. a first insertion/non-bypass policy) [Fig 3][0041]); and apply a second insertion policy to the first portion, responsive to the hit rate of the second portion not meeting the threshold (If the cache utilization is below a threshold the subset of blocks of the L3 cache (first portion) disabled (i.e. a second insertion policy of bypassed for that subset of blocks [Fig 3][0041]).  
While Golden discloses that any cache utilization metric can be monitored, Golden does not explicitly disclose monitoring a hit rate as claimed below:
responsive to a hit rate of a second portion of the cache memory meeting a threshold and responsive to the hit rate of the second portion not meeting the threshold
However, Lin discloses:
responsive to a hit rate of a second portion of the cache memory meeting a threshold and responsive to the hit rate of the second portion not meeting the threshold (Lin discloses comparing a hit rate of a second cache to a threshold and applying or disabling a cache sharing policy to a first cache depending on the comparison. [0053]) 
The disclosures by Golden and Lin are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden and Lin before them, to modify the teachings of Golden to include the teachings of Lin as both Golden and Lin discloses utilizing cache metrics to apply cache policies. Therefore it would be a simple substitution of one cache metric (monitoring hit rate) for another cache metric (monitoring cache utilization) to obtain predictable results (improving cache efficiency by applying a cache policy based on hit rate). MPEP 2143.
Regarding Claim 22, Golden in view of Lin discloses all of the elements of claim 21 as shown in the rejection above. 
Golden in view of Lin also teaches:
wherein the control unit is configured to monitor a hit rate of the first portion of the cache memory (Golden: Cache monitor unit monitors the utilization of the L3 cache (L3 cache includes the subset of blocks) [0041]).   

Regarding Claim 26, Golden in view of Lin discloses all of the elements of claim 21 as shown in the rejection above. 
Golden in view of Lin also teaches:
wherein the first insertion policy is a non- bypass policy, and the second insertion policy is a bypass policy (Golden: While the L3 cache is being monitored and remains above the lower threshold value a subset of blocks of the L3 cache are enabled (first portion) and available for data storage (i.e. a first insertion/non-bypass policy) [Fig 3][0041] If the cache utilization is below a threshold the subset of blocks of the L3 cache (first portion) disabled (i.e. a second insertion policy of bypassed for that subset of blocks [Fig 3][0041]).  

Regarding Claim 28, Golden in view of Lin discloses all of the elements of claim 21 as shown in the rejection above. 
Golden in view of Lin also teaches:
wherein the cache memory is shared by two or more processor cores (Golden: L3 cache is shared by Processor Core 15A and Processor Core 15B [Fig 1]).  

Regarding Claim 29, Golden teaches:
A method comprising: applying a first insertion policy to a first portion of a cache memory, responsive to a hit rate of a second portion of a cache memory meeting a threshold (Cache monitor unit monitors the utilization of the L3 cache (second portion) [0041] Utilization can be the frequency the cache is being accessed or any other mechanism can be employed to determine the cache utilization [0032]. While the L3 cache is being monitored and remains above the lower threshold value a subset of blocks of the L3 cache are enabled (first portion) and available for data storage (i.e. a first insertion/non-bypass policy) [Fig 3][0041]); and applying a second insertion policy to the first portion, responsive to the hit rate of the second portion not meeting the threshold (If the cache utilization is below a threshold the subset of blocks of the L3 cache (first portion) disabled (i.e. a second insertion policy of bypassed for that subset of blocks [Fig 3][0041]).  
While Golden discloses that any cache utilization metric can be monitored, Golden does not explicitly disclose monitoring a hit rate as claimed below:
responsive to a hit rate of a second portion of a cache memory meeting a threshold and responsive to the hit rate of the second portion not meeting the threshold
However, Lin discloses:
responsive to a hit rate of a second portion of a cache memory meeting a threshold and responsive to the hit rate of the second portion not meeting the threshold (Lin discloses comparing a hit rate of a second cache to a threshold and applying or disabling a cache sharing policy to a first cache depending on the comparison. [0053]) 
The disclosures by Golden and Lin are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden and Lin before them, to modify the teachings of Golden to include the teachings of Lin as both Golden and Lin discloses utilizing cache metrics to apply cache policies. Therefore it would be a simple substitution of one cache metric (monitoring hit rate) for another cache metric (monitoring cache utilization) to obtain predictable results (improving cache efficiency by applying a cache policy based on hit rate). MPEP 2143.

Regarding Claim 30, Golden in view of Lin discloses all of the elements of claim 29 as shown in the rejection above. 
Golden in view of Lin also teaches:
further comprising monitoring a hit rate of the first portion of the cache memory (Golden: Cache monitor unit monitors the utilization of the L3 cache (L3 cache includes the subset of blocks) [0041])   

Regarding Claim 34, Golden in view of Lin discloses all of the elements of claim 29 as shown in the rejection above. 
Golden in view of Lin also teaches:
wherein the first insertion policy is a non- bypass policy, and the second insertion policy is a bypass policy (Golden: While the L3 cache is being monitored and remains above the lower threshold value a subset of blocks of the L3 cache are enabled (first portion) and available for data storage (i.e. a first insertion/non-bypass policy) [Fig 3][0041] If the cache utilization is below a threshold the subset of blocks of the L3 cache (first portion) disabled (i.e. a second insertion policy of bypassed for that subset of blocks [Fig 3][0041]).  

Regarding Claim 36, Golden in view of Lin discloses all of the elements of claim 29 as shown in the rejection above. 
Golden in view of Lin also teaches:
wherein the cache memory is shared by two or more processor cores (Golden: L3 cache is shared by Processor Core 15A and Processor Core 15B [Fig 1]).  

Regarding Claim 37, Golden teaches:
An apparatus comprising: a cache shared by a plurality of processors (Golden: L3 cache is shared by Processor Core 15A and Processor Core 15B [Fig 1]); a control unit (Cache monitor unit [0014]) configured to: apply a first insertion policy to a first portion of the cache, responsive to a hit rate of a second portion of the cache meeting a threshold (Cache monitor unit monitors the utilization of the L3 cache (second portion) [0041] Utilization can be the frequency the cache is being accessed or any other mechanism can be employed to determine the cache utilization [0032]. While the L3 cache is being monitored and remains above the lower threshold value a subset of blocks of the L3 cache are enabled (first portion) and available for data storage (i.e. a first insertion/non-bypass policy) [Fig 3][0041]); and apply a second insertion policy to the first portion, responsive to the hit rate of the second portion not meeting the threshold (If the cache utilization is below a threshold the subset of blocks of the L3 cache (first portion) disabled (i.e. a second insertion policy of bypassed for that subset of blocks [Fig 3][0041])  
While Golden discloses that any cache utilization metric can be monitored, Golden does not explicitly disclose:
A probe filter; responsive to a hit rate of a second portion of a cache memory meeting a threshold and responsive to the hit rate of the second portion not meeting the threshold
However, Lin discloses:
A probe filter (Snoop Filter [0014]) responsive to a hit rate of a second portion of a cache memory meeting a threshold and responsive to the hit rate of the second portion not meeting the threshold (Lin discloses comparing a hit rate of a second cache to a threshold and applying or disabling a cache sharing policy to a first cache depending on the comparison. [0053]) 
The disclosures by Golden and Lin are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden and Lin before them, to modify the teachings of Golden to include the teachings of Lin as both Golden and Lin discloses utilizing cache metrics to apply cache policies. Therefore it would be a simple substitution of one cache metric (monitoring hit rate) for another cache metric (monitoring cache utilization) to obtain predictable results (improving cache efficiency by applying a cache policy based on hit rate). MPEP 2143.

Regarding Claim 40, Golden in view of Lin discloses all of the elements of claim 37 as shown in the rejection above. 
Golden in view of Lin also teaches:
wherein the first insertion policy is a non- bypass policy, and the second insertion policy is a bypass policy (Golden: While the L3 cache is being monitored and remains above the lower threshold value a subset of blocks of the L3 cache are enabled (first portion) and available for data storage (i.e. a first insertion/non-bypass policy) [Fig 3][0041] If the cache utilization is below a threshold the subset of blocks of the L3 cache (first portion) disabled (i.e. a second insertion policy of bypassed for that subset of blocks [Fig 3][0041]).  

Claims 23-24, 27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Lin and further in view of Esser et al. (US PGPUB No US 2018/0060238 A1)(hereafter referred to as Esser).
Regarding Claim 23, Golden in view of Lin discloses all of the elements of claim 22 as shown in the rejection above. 
Golden in view of Lin does not appear to explicitly disclose:
wherein the control unit is configured to partition the cache memory into at least the first portion and the second portion
However, Esser discloses:
wherein the control unit is configured to partition the cache memory into at least the first portion and the second portion (Esser: Determination is made if the cache eviction rate is greater than a threshold, if so, the a cache size can be increased by adding a cache partition (i.e. cache now consists of the original cache partition and the new partition, two portions) [0014][0016]).
The disclosures by Golden, Lin and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden, Lin and Esser before them, to modify the teachings of Golden and Lin to include the teachings of Esser as Esser discloses that dynamically adding and removing cache partitions based on cache line age or eviction rate can improve power management in a device by managing leakage power attributable to a cache memory. [0011]

Regarding Claim 24, Golden in view of Lin in view of Esser discloses all of the elements of claim 23 as shown in the rejection above. 
Golden in view of Lin in view of Esser also discloses:
wherein the control unit is configured to partition the cache memory based at least in part on evictions of data from the cache memory (Esser: Monitoring a cache line eviction rate [0014] Determination is made if the cache eviction rate is greater than a threshold, if so, the a cache size can be increased by adding a cache partition (i.e. cache now consists of the original cache partition and the new partition, two portions) [0014][0016]).

Regarding Claim 27, Golden in view of Lin discloses all of the elements of claim 21 as shown in the rejection above. 
Golden in view of Lin does not appear to explicitly disclose:
wherein control unit is configured to create partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters
However, Esser discloses:
wherein control unit is configured to create partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters (Esser discloses that the cache partitioning can be based on the rate of evictions of cache data lines (classification of cache traffic) or based off of the age of cache lines (classification of cache traffic comprising data lines) [0014])
The disclosures by Golden, Lin and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden, Lin and Esser before them, to modify the teachings of Golden and Lin to include the teachings of Esser as Esser discloses that dynamically adding and removing cache partitions based on cache line age or eviction rate can improve power management in a device by managing leakage power attributable to a cache memory. [0011]

Regarding Claim 31, Golden in view of Lin discloses all of the elements of claim 30 as shown in the rejection above. 
Golden in view of Lin does not appear to explicitly disclose:
further comprising partitioning the cache memory into at least the first portion and the second portion
However, Esser discloses:
further comprising partitioning the cache memory into at least the first portion and the second portion (Esser: Determination is made if the cache eviction rate is greater than a threshold, if so, the a cache size can be increased by adding a cache partition (i.e. cache now consists of the original cache partition and the new partition, two portions) [0014][0016]).
The disclosures by Golden, Lin and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden, Lin and Esser before them, to modify the teachings of Golden and Lin to include the teachings of Esser as Esser discloses that dynamically adding and removing cache partitions based on cache line age or eviction rate can improve power management in a device by managing leakage power attributable to a cache memory. [0011]

Regarding Claim 32, Golden in view of Lin in view of Esser discloses all of the elements of claim 31 as shown in the rejection above. 
Golden in view of Lin in view of Esser also discloses:
further comprising partitioning the cache memory based at least in part on detecting evictions of data from the cache memory (Esser: Determination is made if the cache eviction rate is greater than a threshold, if so, the a cache size can be increased by adding a cache partition (i.e. cache now consists of the original cache partition and the new partition, two portions) [0014][0016])

Regarding Claim 35, Golden in view of Lin discloses all of the elements of claim 29 as shown in the rejection above. 
Golden in view of Lin does not appear to explicitly disclose:
further comprising creating partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters
However, Esser discloses:
further comprising creating partitions of the cache memory based in part on a classification of cache traffic that comprises at least one of instructions lines, data lines, translation data, prefetch accesses, requests from particular requesters (Esser discloses that the cache partitioning can be based on the rate of evictions of cache data lines (classification of cache traffic) or based off of the age of cache lines (classification of cache traffic comprising data lines) [0014])
The disclosures by Golden, Lin and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden, Lin and Esser before them, to modify the teachings of Golden and Lin to include the teachings of Esser as Esser discloses that dynamically adding and removing cache partitions based on cache line age or eviction rate can improve power management in a device by managing leakage power attributable to a cache memory. [0011]

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Lin in view of Esser and further in view of Anderson et al. (US Patent No US 6598123 B1)(hereafter referred to as Anderson).
Regarding Claim 25, Golden in view of Lin in view of Esser discloses all of the elements of claim 24 as shown in the rejection above. 
Golden in view of Lin in view of Esser does not appear to explicitly disclose:
wherein the evictions are determined based in part on recall probes
However, Anderson discloses:
wherein the evictions are determined based in part on recall probes (Anderson discloses a snoop filter sending back-invalidation (recall probes) to invalidate data in caches that is to be evicted (i.e. evictions are based on recall probes) [Col1 Line 60-Col 2 Line 7]).
The disclosures by Golden, Lin, Anderson and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden, Lin, Anderson and Esser before them, to modify the teachings of Golden, Esser and Lin to include the teachings of Anderson as both Esser and Anderson disclose evicting cache lines. Therefore it would be applying a known technique (utilizing back-invalidations by a snoop filter to evict cachet lines) to a known device (cache device as taught by Golden and Esser) ready for improvement to yield predictable results (increasing cache efficiency and hit rate by invalidating less used data using back-invalidations). MPEP 2143

Regarding Claim 33, Golden in view of Lin in view of Esser discloses all of the elements of claim 32 as shown in the rejection above. 
Golden in view of Lin in view of Esser does not appear to explicitly disclose:
further comprising identifying the evictions based in part on recall probes
However, Anderson discloses:
further comprising identifying the evictions based in part on recall probes (Anderson discloses a snoop filter sending back-invalidation (recall probes) to invalidate data in caches that is to be evicted (i.e. evictions are based on recall probes) [Col1 Line 60-Col 2 Line 7]).
The disclosures by Golden, Lin, Anderson and Esser are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden, Lin, Anderson and Esser before them, to modify the teachings of Golden, Esser and Lin to include the teachings of Anderson as both Esser and Anderson disclose evicting cache lines. Therefore it would be applying a known technique (utilizing back-invalidations by a snoop filter to evict cachet lines) to a known device (cache device as taught by Golden and Esser) ready for improvement to yield predictable results (increasing cache efficiency and hit rate by invalidating less used data using back-invalidations). MPEP 2143

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Lin and further in view of Olarig et al. (US PGPUB No US 2003/0065886 A1)(hereafter referred to as Olarig).
Regarding Claim 38, Golden in view of Lin discloses all of the elements of claim 37 as shown in the rejection above. 
Golden in view of Lin does not appear to explicitly disclose:
wherein the control unit is configured to partition the cache into at least the first portion and the second portion responsive to a message from the probe filter
However, Olarig discloses:
wherein the control unit is configured to partition the cache into at least the first portion and the second portion responsive to a message from the probe filter (Olarig discloses a cache controller comprising a filter that tracks a moving hit count of a cache partition [0024] If the count exceeds a threshold a message is sent with the identity of the partition to have the partition expanded (i.e. original partition is first portion and expanded size is the second portion) [0025])
The disclosures by Golden, Lin and Olarig are analogous because they are in the same field of endeavor of caching in memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Golden, Lin and Olarig before them, to modify the teachings of Golden and Lin to include the teachings of Olarig as Olarig discloses that adding a second portion to a cache can improve the latency in a system by reducing cache thrashing. [0010]

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 39, wherein the probe filter is configured to send the message responsive to detecting a number of recall probes is greater than a threshold, is not taught by the prior art of record. The closest prior art of record is Esser and Olarig. Esser discloses partitioning a cache based on cache line evictions. Olarig discloses a filter sending an identity of a portion to be expanded. However, the prior art of record does not disclose a probe filter that sends a message to partition a cache responsive to detecting a number of recall probes is greater than a threshold. Therefore, claim 39 is not disclosed by the prior art as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Conway et al. (US 2009/0327616 A1) – Discloses a utilizing probe commands in a system (See Abstract).
Daly et al. (US PGPUB No US 2013/0151777 A1) – Discloses cache allocation based on hit rate (See [0004])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183